NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 10, 2010*
                                 Decided February 11, 2010

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 08‐3130

MICHAEL L. BROWN,                                    Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 04 C 1288
CITY OF NORTH CHICAGO and
WAUKEGAN TOWNSHIP,                                   Donald E. Walter,**
      Defendants‐Appellees.                          Judge.

                                          O R D E R

      Michael Brown sued North Chicago and Waukegan Township under the Americans
with Disabilities Act, see 42 U.S.C. §§ 12101–213, but a jury found against him.  Brown
appeals an evidentiary ruling that excluded a letter written by a North Chicago



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
       **
        United States District Judge for the Western District of Louisiana, sitting by
designation.
No. 08‐3130                                                                              Page 2

commissioner.  The district court was well within its discretion under Federal Rule of
Evidence 403 to determine that the probative value of the letter was substantially
outweighed by a risk of unfair prejudice, and in any event, the letter would not have
affected the outcome of the trial.  We affirm.

       Brown’s suit stemmed from his participation in EarnFare, a voluntary program
administered by the Illinois Department of Human Services that allows eligible food‐stamp
recipients to gain skills and become self‐sufficient by “working off” the value of their
benefits each month.  Waukegan Township determines EarnFare eligibility and assigns
participants to worksites.  Waukegan Township assigned Brown to North Chicago’s Street
Department to perform manual labor.

        At trial, the parties disputed what day Brown notified the Street Department of his
disability and what tasks the Street Department assigned Brown to perform during his short
tenure.  Brown testified that before starting work on October 1, 2003, he informed the Street
Department commissioner that he suffered from a heart condition and was assured that he
would only be picking up litter.  But in fact, Brown continued, he was maliciously given
more arduous tasks that he couldn’t perform because of his heart condition.  The last straw
occurred on October 8, Brown explained, when the Street Department foreman instructed
him to separate pieces of asphalt from pieces of concrete.  According to Brown, he went
straight to the commissioner to remind him of his disability and to request, as an
accommodation, that his assignments be limited to picking up litter.

       North Chicago’s witnesses challenged Brown’s story.  The foreman testified that he
never instructed Brown to separate asphalt from concrete.  The commissioner testified that
Brown did not inform him that he suffered from a disability until October 8 and never
requested an accommodation.

       The parties agreed that after Brown told the commissioner about his disability on
October 8, the commissioner immediately notified Waukegan Township, which told Brown
to reapply to EarnFare because his current application did not disclose any disabilities. 
Brown never reapplied to EarnFare or returned to the Street Department. 

        In order to bolster his disputed testimony about his assignments and impeach the
credibility of North Chicago’s witnesses, Brown sought to introduce into evidence a letter
that the commissioner wrote to the Waukegan Township supervisor in January 2004.  The
letter was written in response to a notice the commissioner received from the Equal
Employment Opportunity Commission concerning Brown’s allegations of discrimination
and contained the following sentence: “On October 8th, the Street Department Foreman,
No. 08‐3130                                                                               Page 3

Gabriel Albarran, gave Mr. Brown a job assignment to separate black top and concrete
chunks.”

        Waukegan Township objected, and the district court ruled that the commissioner’s
letter should be excluded under Federal Rule of Evidence 403 because it was written three
months after the events giving rise to Brown’s allegations and because it might prejudice
Waukegan Township by suggesting a cover‐up conspiracy between the two defendants. 
Nevertheless, the district court allowed Brown to question the commissioner about the facts
contained in the letter.  The commissioner testified that he had no personal knowledge
whether the foreman had assigned Brown to separate asphalt from concrete.  The district
court denied Brown’s request to impeach the commissioner by introducing the letter,
describing its contents as hearsay.

        Brown argues on appeal that the district court erred because the commissioner’s
letter was admissible under Federal Rule of Evidence 801(d)(2)(D).  That rule provides that
a statement is not hearsay if it was made by an agent of the party against whom it is offered,
concerns a matter within the scope of the agency, and was made during the existence of the
agency.  See Mister v. Ne. Ill. Commuter R.R. Corp., 571 F.3d 696, 698–99 (7th Cir. 2009).

        But evidence that is admissible under Rule 801(d)(2)(D) may nevertheless be
excluded under Rule 403 if its probative value is substantially outweighed by a risk of
unfair prejudice.  Mister, 571 F.3d at 699.  The district court gave little explanation for
excluding the commissioner’s letter under Rule 403, but we do not think it was an abuse of
discretion to sustain Waukegan Township’s objection.  It was not unreasonable for the
district court to fear that the letter could confuse the jury and unfairly prejudice Waukegan
Township by suggesting that the township knew about or concealed evidence regarding
Brown’s disputed tenure at the Street Department.  See Finchum v. Ford Motor Co., 57 F.3d
526, 532 (7th Cir. 1995) (upholding exclusion under Rule 403 of evidence suggesting
defendant had engaged in inappropriate conduct not at issue).  And the probative value of
the letter is limited because it was prepared three months after the events it describes, see
Grassi v. Info. Res., Inc., 63 F.3d 596, 602 (7th Cir. 1995) (upholding exclusion under Rule 403
of records prepared six months after events at issue), and because the relevant passage is
based on hearsay and appears only in a paragraph summarizing Brown’s allegations, see
Mister, 571 F.3d at 699.  These concerns adequately justify the district court’s determination
that the letter should be excluded under Rule 403.

       But even if Brown could show that the district court erred by excluding the
commissioner’s letter, his appeal would still fail because any error was harmless and would
not have affected the outcome of the trial.  See Alverio v. Sam’s Warehouse Club, Inc., 253 F.3d
No. 08‐3130                                                                             Page 4

933, 943 (7th Cir. 2001).  As we explained above, the probative value of the letter is scant at
best.  We must strain to interpret the relevant passage as the damning admission Brown
urges.  We do not think the jury would have credited Brown’s testimony about the disputed
assignments if only the commissioner’s letter had been admitted.

        Brown’s remaining arguments are quickly dismissed.  There is no Sixth Amendment
right to counsel in a civil case.  Stanciel v. Gramley, 267 F.3d 575, 581 (7th Cir. 2001).  Any
claim Brown may have against Waukegan Township under the Freedom of Information Act
was not presented at trial and is not properly before this court.  And although Brown lists
other issues for review, he does not develop them in his opening brief, so those arguments
are waived.  See Bodenstab v. County of Cook, 569 F.3d 651, 658 (7th Cir. 2009).

                                                                                  AFFIRMED.